Citation Nr: 9931168	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
hand fracture with mild neuropathy, right extensor hood, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for fibrositis of the 
right supraspinous area of the right shoulder, with 
crepitation, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
right knee disorder with mild laxity and painful manipulation 
of the patella.

4.  Entitlement to an increased (compensable) rating for 
bilateral hallux valgus with bunions.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
chronic obstructive pulmonary disease (COPD).

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1977 to November 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to increased ratings 
for disorders listed on the first page of this decision, and 
denied entitlement to TDIU.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board will remand the issue of entitlement to a TDIU 
rating, as discussed below.  


FINDINGS OF FACT

1.  The veteran's disability from residuals of right hand 
fracture with mild neuropathy is manifested by flexion 
contracture of the right middle finger, with poor grip 
strength due to inability to use the third finger, equivalent 
to amputation of the right middle finger with metacarpal 
resection; and with an area of numbness about one inch wide 
in a strip on the dorsum of his right hand from the base of 
the middle finger to the wrist with no absolute sensory loss, 
equivalent to mild partial paralysis; and without scars, 
palpable loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles.

2.  The veteran's disability from a right shoulder disorder 
diagnosed as fibrositis of the right supraspinatus area is 
manifested by slightly diminished ranges of motion, without 
X-ray findings of arthritis.

3.  The veteran's disability from his service-connected right 
knee disorder is manifested by subjective complaints of pain, 
with minimal limitation of flexion and some abnormal X-ray 
findings attributed to trauma, and without instability or 
subluxation.

4.  The veteran's disability from bilateral hallux valgus 
deformity is manifested by objective findings of tenderness 
of the left bunion, without metatarsal resection, limitation 
of motion, plantar calluses, or vascular skin changes.

5.  The veteran's disability from hypertension is manifested 
by subjective complaints of headaches and dizziness, with 
diastolic blood pressure predominantly below 110 and systolic 
blood pressure predominantly below 200.

6.  The veteran's disability from mild COPD is manifested by 
subjective complaints of shortness of breath, with normal 
results of pulmonary function tests.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, and 
no higher, for limitation of motion of the middle finger, 
residuals of right hand fracture, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5154, 
5308 (1998).

2.  The criteria for a separate rating of 10 percent, and no 
higher, for mild neuropathy related to residuals of right 
hand fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8516 (1998).

3.  The criteria for a rating in excess of 10 percent for 
fibrositis of the right supraspinatus area of the right have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5003, 5021, 5201 (1998).

4.  The criteria for a rating of 10 percent, and no higher, 
for right knee disorder, with mild laxity and painful 
manipulation of the patella, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (1998).

5.  The criteria for a rating in excess of zero percent for 
bilateral hallux valgus deformity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5280 (1998).

6.  The criteria for a rating in excess of zero percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (1998).

7.  The criteria for a rating in excess of zero percent for 
COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6604 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

I.  Residuals of Right Hand Fracture with Neuropathy

Service medical records show that in October 1984, the 
veteran complained of right hand pain lasting one year after 
he injured his middle finger playing football.  He also had 
complaints of numbness in the first web space and volar and 
radial aspects of the index metacarpal, just proximal to the 
metacarpophalangeal joint.  On examination, there was a 
slight dorsal angulation of the index metacarpal proximal to 
the metacarpophalangeal joint.  X-rays showed a well-healed 
fracture of the distal metacarpal.  During a physical therapy 
consultation, the examiner noted bone deformity in the web 
space of the second metacarpophalangeal joint.

During the February 1986 VA examination, the veteran reported 
that he had jammed his right hand while playing football in 
1980.  He thought that the index knuckle was damaged and 
stated that it had not worked right since the injury.  He 
referred to a prominence of the bone and reported that it was 
sore from exercising. He also reported that his right forearm 
muscles became sore with exercise and he noticed a slight 
shift of the extensor tendon hood over the index metacarpal 
joint.  He reported that since the injury he had also had 
trouble with his right shoulder.  On examination, the right 
index metacarpal hood had a very mild ulnar shift of 
approximately an eighth of an inch when compared with the 
left.  The joint was stable and had full range of motion.  
There was a palpable prominence just proximal to the 
metacarpal head and the head was a little less palpable 
compared to the left hand.  An X-ray showed slight deformity 
at the distal shaft of the right second metacarpal bone 
secondary to old healed fracture.  No other significant 
abnormality was seen.  The examiner reported a diagnosis of 
old healed fracture of the right hand with mild disturbance 
of the extensor hood mechanism.

The veteran was granted entitlement to service connection for 
"residuals contusion right hand fracture with mild 
neuropathy extensor hood right" by the RO's April 1986 
rating decision.  The disability has been rated at 10 percent 
effective from the date of the day following his separation 
from service.  In evaluating such disability, the RO has 
utilized Diagnostic Code 5308.  That diagnostic code pertains 
to injuries of the muscles of Group VIII, the functions of 
which include extension of the wrist, fingers, and thumb, as 
well as abduction of the thumb.  The muscle group includes 
the muscles arising mainly from the external condyle of the 
humerus, the functions of which include extension of the 
carpus, fingers, and thumb, and supination of the forearm.  
For slight impairment of the muscles of Group VIII, a zero 
percent rating is assigned.  For moderate impairment, a 10 
percent rating is assigned.  For moderately severe 
impairment, a 20 percent rating is assigned.  Where 
impairment is severe, a 20 percent rating is assigned with 
involvement of the nondominant side and a 30 percent rating 
is assigned for involvement of the dominant side.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30,235 (1997).  Thus, the schedule for rating disabilities 
due to muscle injuries was revised during the pendency of the 
veteran's appeal.  However, none of the revisions make a 
material change in the cited sections of the regulations or 
rating schedule.  Consequently, I conclude that the veteran 
is not prejudiced by the Board's consideration of this aspect 
of the rating, notwithstanding the recent revisions.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The percentage 
ratings assigned under the pertinent diagnostic codes were 
not changed by the revisions.

To evaluate the veteran's disability from his right hand 
disorder, the RO has utilized a diagnostic code which is used 
to rated muscle injuries.  Disability of muscles from 
residuals of gunshot wounds or other trauma is evaluated on 
factors including the type of injury, the history and 
complaints associated with the injury, and the objective 
findings.  The classification of muscle injuries as slight, 
moderate, moderately severe, or severe, is found at 38 C.F.R. 
§ 4.56.  Prior to July 3, 1997, a slight injury was the 
result of simple wound of muscle without debridement, 
infection, or effects of laceration.  By history, the wound 
would be of slight severity, with relatively brief treatment 
and return to duty.  The wound would heal with good 
functional results.  There would be no cardinal symptoms or 
signs of muscle injury, such as weakness, fatigue-pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue and impairment in coordination.  Objective findings 
were listed as minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
would be no significant impairment of function and no 
retained metallic body.  Under the revised regulation 
schedule, a slight muscle disability would result from simple 
wound of the muscle without debridement or infection.  The 
history and complaint would be documented by service 
department record of superficial wound with brief treatment 
and return to duty.  There would be healing with good 
functional results.  There would be no cardinal signs or 
symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

Under the former regulations, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following:  linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests. 38 C.F.R. 
§ 4.56(b).  Under the revised criteria, the type of injury 
associated with moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c).  Under the revised regulation, the type of injury 
associated with moderately severe muscle disability is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d).  Under 
the revised criteria, a severe disability would result from 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
history and complaints would be documented by service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There 
would be record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in the previous 
paragraph, but worse than those of moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
ragged, depressed and adherent scars indicated wide damage to 
muscle groups in the missile track.  Palpation would show 
loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  Other objective findings include 
muscles which swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

During the January 1999 VA orthopedic examination, the 
veteran complained that he could not make a fist with his 
right hand.  He reported that his disability had gradually 
worsened and he was not able to hold objects in his right 
hand.  He reported that his second right metacarpal area was 
swollen and tender at times.  He also complained of right 
middle finger drawing-in for several years, with inability to 
open the finger by force during the last eight months without 
severe pain.  The veteran also complained of sensory deficits 
in his right hand.  On examination, range of motion of the 
right wrist was within normal limits, with no deformities 
noted.  Ranges of motion in the thumb, index, fourth, and 
fifth fingers were within normal limits.  The right middle 
finger was with flexion contracture at the 
metacarpophalangeal joint and the proximal interphalangeal 
joint.  There was no tenderness or swelling in the 
metacarpophalangeal joint or the proximal interphalangeal 
joint.  The veteran had severe pain with passive motion.  
There was a thickened annular band on the palm of the right 
hand at the third digit, which, according to the examiner, 
indicated that the veteran had trigger finger which caused 
the flexion contractures of the right third finger.  Sensory 
function was intact except for mild dysesthesia over the 
dorsum of the hand in the center.  Grip strength in the right 
hand was fair to poor, due to the veteran's inability to use 
the third finger.  Left hand grip strength was normal.  The 
examiner commented that the veteran's right upper extremity 
problems were not due to cervical radiculopathy or carpal 
tunnel syndrome.  His right hand disability was due to 
trigger finger of the right third finger, which had been long 
lasting and had worsened to the point of loss of range of 
motion.

The veteran also underwent a VA neurological examination in 
January 1999.  The examiner noted that his right middle 
finger was contracted in flexion.  The examiner report that 
the veteran had no symptoms other than generalized discomfort 
from use of his right hand and an area of numbness on the 
dorsum of his wrist.  The examiner reported that the problem 
was orthopedic rather than neurologic.  All muscle groups in 
the right hand were normal, with no atrophy, fasciculations, 
or abnormal movement except that movement of the right middle 
finger was essentially impossible.  On sensory examination, 
the only abnormality was in an area from the base of the 
middle finger to the wrist.  There was no other sensory loss.  
Deep tendon reflexes were normal and symmetrical.  Proximal 
muscle strength was normal.  The reported impression was mild 
sensory loss in the right hand related to trauma and 
orthopedic problems, not in and of itself significantly 
disabling, the disabling features being orthopedic.

In light of the foregoing, the question before the Board is 
whether the veteran's disability from flexion contracture of 
the right middle finger is analogous to moderately severe or 
severe injury to Muscle Group VIII.  The Board finds that the 
muscle injury is not moderately severe.  The original injury 
did not involve prolonged infection or with sloughing of soft 
parts, or intramuscular cicatrization.  Objective findings do 
not include scars, palpable loss of deep fascia, moderate 
loss of muscle substance, or moderate loss of normal firm 
resistance of muscles in comparison to the sound side, 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c).

The Board finds that the veteran's disability from residuals 
of right hand fracture with mild neuropathy is manifested by 
flexion contracture of the right middle finger, with poor 
grip strength due to inability to use the third finger, 
without scars, palpable loss of deep fascia, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles.  The Board concludes that the criteria for a 
rating in excess of 10 percent under Diagnostic Code 5308 
have not been met.

However, when considered in the context of regulations 
pertinent to rating disability of the fingers, the Board 
concludes that the criteria for an increased rating of 20 
percent have been met.  Notes contained in 38 C.F.R. § 4.71a 
(1998) provide that ankylosis of both the metacarpophalangeal 
and proximal interphalangeal joint of a single digit, with 
either joint in extreme extension or in extreme flexion, will 
be rated as amputation.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  In this case, recent clinical 
findings show that the veteran's middle finger is flexed, 
with little or no movement possible.  The Board concludes 
that the disability should be rated as for amputation.  Under 
Diagnostic Code 5154, amputation of the middle finger, 
without metacarpal resection, is rated 10 percent disabling.  
Amputation with metacarpal resection, with more than half the 
bone lost, is rated 20 percent disabling.

As the veteran's right hand is markedly compromised by 
flexion contracture of his middle finger, the Board is of the 
opinion that his disability is analogous to metacarpal 
resection.  The Board concludes that the criteria for a 
rating of 20 percent have been met by analogy under 
Diagnostic Code 5154.  The 20 percent rating is the highest 
rating assignable for amputation of the middle finger.

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  As 
the veteran's disability picture from residuals of right hand 
fracture with mild neuropathy of the extensor hood involves 
only his middle finger, the Board finds that his disability 
picture does not more approximate the criteria for the next 
higher evaluation of 30 percent, as there is no evidence of 
muscle loss, intramuscular scarring, or loss of normal firm 
muscle resistance, or involvement of other fingers of the 
right hand.

The veteran's representative has argued that a separate 10 
percent rating should be assigned under Diagnostic Code 8516 
for the sensory neuropathy, that is, the loss of sensation on 
the dorsal surface of the hand.  See Esteban v. Brown, 6 Vet 
App 259 (1994) (separate and distinct manifestations may be 
rated separately without violating 38 C.F.R. § 4.14).  As the 
neuropathy is service-connected and manifested by disability 
distinct from the limitation of motion and function 
compensated under Diagnostic Code 5154, the Board concludes 
that a separate rating under Diagnostic Code 8516 is 
warranted.  

The term "incomplete paralysis", with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(1998).  Under Diagnostic Code 8516, for the ulnar nerve, 
mild incomplete paralysis is rated 10 percent, and moderate 
incomplete paralysis is rated 30 percent on the major side 
and 20 percent on the minor side.  The area of abnormal 
sensation was described in the report of the January 1999 
examination as an area of numbness about one inch wide in a 
strip on the dorsum of his right hand from the base of the 
middle finger to the wrist.  There was no absolute sensory 
loss.  This was listed in the diagnostic impression as mild 
sensory loss, not in and of itself significantly disabling.  

As wholly sensory loss should be rated as mild or, at most, 
moderate, and as there is only a small area involved and no 
absolute sensory loss, the Board concludes that a rating of 
10 percent, and no higher, under Diagnostic Code 8516, is 
appropriate.

II.  Supraspinous Area of the Right Shoulder

Service medical records show that during an orthopedic 
consultation in November 1984, the veteran was noted to have 
point tenderness over the right, lower scapular area.  During 
a physical therapy consultation, an examiner noted point 
tenderness with palpation of the right trapezius along the 
suprascapular region of the shoulder.  During follow-up 
treatment approximately one week later, the veteran had full 
range of cervical motion with little pain.  There was a 
palpable trigger point with a nodular area in the right 
supraspinatus area.  The veteran was treated with physical 
therapy involving cervical traction.  A referral report dated 
in January 1985 indicates a provisional diagnosis of right 
scapulothoracic syndrome.  During a neurology consultation in 
March 1985, the veteran reported having a "crick" in his 
right trapezius which radiated into his neck.  No abnormal 
findings were noted other than slight decreased sensation to 
pin prick and vibratory sensation in the dermatome of the 
right fifth cervical and first thoracic nerve root.  The 
examiner noted that an electromyelogram and nerve conduction 
velocity studies had been normal.  He indicated that the 
problem was not suggestive of a neurologic disorder, but 
rather of a cramp.  At the time of his medical examination 
for separation from service, the veteran reported a history 
of shoulder pain from an old injury.  No abnormal clinical 
findings were reported.

During a VA examination in February 1986, the veteran 
reported that his right shoulder was sore.  On examination, 
there was mild asymmetry of the trapezius muscles.  The 
shoulders had full range of motion.  There was mild crepitus 
on the right.  There was a palpable fibrositic band in the 
spinous area of the right scapula extending into the 
trapezius.  The area was tender.  The veteran was able to 
raise his weight on his hands and do push-ups.  There was no 
loss of rhythm in scapular motion.  An X-ray of the right 
shoulder showed no abnormality.  The examiner reported a 
diagnosis of fibrositis of the right supraspinatus area of 
the shoulder with minimal functional impairment, and with 
prominence of subjective aspects.

The veteran was granted entitlement to service connection for 
fibrositis of the right supraspinous area of the right 
shoulder by the RO's April 1986 rating decision.  Initially, 
a zero percent rating was assigned utilizing diagnostic Code 
5021 by analogy.  See 38 C.F.R. §§ 4.20, 4.27.  Under that 
diagnostic code, myositis is rated on limitation of motion of 
the affected part, as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Limitation 
of motion of the arm at the shoulder is rated under 
Diagnostic Code 5201.  Under that diagnostic code, limitation 
of motion of the arm on the major side is assigned a 
disability rating of 20 percent for limitation of elevation 
of the arm at the shoulder level.  A 30 percent rating is 
assigned for limitation of motion to midway between the side 
and shoulder level.  A 40 percent rating is assigned for 
motion limited to 25 degrees from the side.

In a May 1991 rating decision, the RO awarded an increased 
rating of 10 percent under Diagnostic Code 5099-5021 for the 
disability associated with the veteran's right shoulder 
disorder, effective from December 1990.  The 10 percent 
rating has been in effect since that time.

X-rays of the right shoulder taken in November 1997 showed no 
appreciable change from X-rays taken in November 1993.  There 
was still some narrowing of the glenohumeral joint space.

As evidenced by the findings during the most recent VA 
examination, the veteran does not have limitation of arm 
motion which would warrant assignment of a rating in excess 
of 10 percent under this diagnostic code.  Range of motion in 
both shoulders was characterized by the examiner as 
symmetrical, with forward flexion from zero to 160 degrees, 
external rotation from zero to 90 degrees, internal rotation 
on the right of 65 degrees with some discomfort, and 
abduction from zero to 170 degrees.  Therefore, his right 
shoulder disorder does not meet the criteria for a schedular 
rating in excess of 10 percent under Diagnostic Codes 5021, 
5003, or 5201.  The Board finds that the veteran's disability 
from a right shoulder disorder is manifested by slightly 
diminished ranges of motion, without X-ray findings of 
arthritis.

The Board concludes that the criteria for a higher schedular 
rating are not met under the diagnostic codes applicable to 
bursitis of the right shoulder.  When considered in the 
context of 38 C.F.R. § 4.7, the Board finds that the 
veteran's disability picture from his right shoulder disorder 
does not more closely approximate the criteria for the next 
higher rating of 20 percent, as the evidence shows that he 
has nearly full range of motion in his right arm at the 
shoulder.  

III.  Increased Rating for a Right Knee Disorder

Service medical records show that the veteran sought 
treatment for right knee pain in November 1978.  X-rays of 
the knee were negative for abnormal findings.  At the time of 
his medical examination for separation from service, the 
veteran denied a history of "trick" or locked knee.  An 
examiner indicated that the veteran's lower extremities were 
clinically normal.

During the November 1986 VA examination, the veteran 
complained that his right knee hurt when he put pressure on 
it.  On examination the examiner reported that the right knee 
may have had mild laxity with anterior drawer.  The joint was 
not unstable and there was no crepitus.  However, the veteran 
complained of discomfort with manipulation of the patella.  
The joint had full range of motion.  The right thigh was one 
half inch smaller in circumference that the left thigh.  The 
right calf was one-quarter smaller than the left.  X-rays of 
the knee were normal.  The examiner reported a diagnosis of 
mild laxity of the right knee.

The veteran was granted entitlement to service connection for 
a right knee disorder with mild laxity and painful 
manipulation of the patella by the RO's February 1987 rating 
decision.  A zero percent rating decision was assigned by 
analogy pursuant to Diagnostic Code 5257.  See 38 C.F.R. 
§§ 4.20, 4.27.  Under that diagnostic code, impairment of the 
knee other than ankylosis is rated based on the degree of 
recurrent subluxation or lateral instability, with the 
assignment of a 10 percent rating when slight, a 20 percent 
rating when moderate, or a 30 percent rating when severe.

During a VA examination in November 1993, the veteran's 
complaints were of pain and frequent swelling in his right 
knee, aggravated by prolonged periods of weight bearing as 
well as squatting or stooping.  His gait had a slight limp.  
The right knee had a range of motion from zero to 140 degrees 
with patellofemoral crepitus.  There was tenderness to 
palpation of the patellofemoral joint.  There was also some 
tenderness over the area of the lateral joint line.  
McMurray's sign was negative.  There was no instability.  An 
X-ray of the right knee showed a questionable deformity 
involving the right distal femur on its anterior aspect.  No 
other significant abnormality was seen.  The examiner 
reported a diagnosis of degenerative patellofemoral disease 
of the right knee.

The veteran sought treatment at a private hospital in January 
1997.  He reported that he had been working on a scaffold.  
During the ensuing weekend, his knee had buckled several 
times.  An examiner noted swelling and point tenderness on 
the medial aspect of the knee.  An X-ray showed no fracture, 
dislocation, or focal destructive osseous lesions.  A 
doctor's note contains a diagnosis of ligament strain.  When 
seen by an orthopedist a week later, the veteran's right knee 
had mild effusion and tenderness over the medial collateral 
ligament in both the tibia and femur, and tenderness over his 
medial joint line.  There was a little laxity in the medial 
collateral ligament.  There was a 10 degree flexion 
contracture and some pain with movement and flexion.  X-rays 
were interpreted as normal.  The physician reported 
impressions of medial meniscus tear and strain of the medial 
collateral ligament of the right knee.

The veteran was seen for VA outpatient treatment of his right 
knee in April 1997.  He complained of knee pain lasting four 
months.  He reported that he could not straighten his right 
knee.  During an orthopedic visit later in April 1997, he had 
right quadriceps atrophy, and poor range of motion.  He 
lacked 10 degrees of extension.  Flexion was limited to 60 
degrees.  There was tenderness over the medial femoral 
condyle.  The joint was apparently stable, although this was 
difficult to assess due to the lack of range of motion.  X-
rays of the right knee showed mild narrowing of the medial 
joint compartment.  The remainder of the study was 
unremarkable.

The veteran testified in April 1998 that his right knee had 
given away, causing him to fall.  He also stated that he 
could not straighten the right knee while he was in a sitting 
position.  He was using a cane to shift weight from his right 
knee while walking.

The report of the January 1999 VA orthopedic examination does 
not contain any reference to the veteran's complaints 
concerning his right knee.  He was observed to walk with a 
normal gait pattern into the clinic.  He was able to walk on 
heels and toes without any complaints or difficulty.  He had 
difficulty squatting with complaints of pain in the right 
knee.  He was able to squat only halfway.  He was able to 
stand on one leg at a time without loss of balance.  On 
examination, the right knee had no swelling or tenderness.  
There was some discomfort during lateral and medial valgus 
stress testing, with complaints of pain on the lateral aspect 
of the right knee joint.  No crepitation was heard or felt in 
either of the knee joints.  There was no atrophy in the 
quadriceps muscles.  Drawer sign and Lachman's test were 
negative.  No varus or valgus deformities were noted.  
McMurray's sign was positive, with complaints of pain in the 
right knee.  Range of motion in the right knee was from zero 
to 130 degrees, both actively and passively, with complaints 
of discomfort and the extremes of such range.  An X-ray of 
the right knee showed an area of moderate calcification with 
ossification adjacent to the medial condyle of the distal 
femur, which the radiologist suggested was related to an old 
trauma.  

The Board has reviewed the entire record and finds no 
clinical evidence which would support a finding that the 
veteran has more than minimal recurrent subluxation or 
lateral instability in his right knee.  The clinical findings 
during the most recent VA examination do not show instability 
or subluxation.  The Board finds that the veteran's 
disability from his service-connected right knee disorder is 
manifested by subjective complaints of pain, with minimal 
limitation of flexion, without X-ray findings of arthritis, 
and without instability or subluxation.  The Board concludes 
that the criteria for a compensable rating under Diagnostic 
Code 5257 have not been met.

The Board has considered the veteran's knee disabilities in 
the context of other diagnostic codes pertinent to rating 
knee disorders in order to determine if a higher rating is 
assignable pursuant to such other codes.  Diagnostic Codes 
5260 and 5261 contemplates knee disability based on 
limitation of flexion and extension, respectively.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  Higher evaluations may be 
assigned for greater degrees of limitation of flexion.  A 10 
percent rating may also be assigned pursuant to Diagnostic 
Code 5261 if extension of the leg is limited to 10 degrees.  
Higher evaluations are warranted for higher degrees of 
limitation of extension.  In this case, the veteran does not 
have compensable left knee disability based exclusively on 
limitation of motion.  During the December 1996 VA 
examination, both knees had full extension and flexion to 120 
degrees.  Similarly, the subsequent treatment records do not 
refer to limitation of motion.  

Even without compensable limitation of motion in his knees, 
the veteran might be entitled to a compensable rating if 
there were X-ray findings of arthritis and some associated 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998). However, the record contains no X-ray findings 
of arthritis.  The veteran's representative argues that the 
notation in the January 1999 radiographic report of an area 
of moderate calcification with ossification adjacent to the 
medial condyle of the distal femur should be considered the 
x-ray evidence of degenerative changes required for the 
assignment of a compensable evaluation under Diagnostic Code 
5003.  These findings were not described as arthritis.  
Nonetheless, the veteran does have some limitation of motion 
of the joint due to pain.  Consequently, with consideration 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. 
§§ 4.40 and 4.45, the Board concludes that a rating of 10 
percent, and no higher, is warranted by analogy to Diagnostic 
Code 5003.

The Board further finds that the veteran's disability picture 
from his right knee disorder does not more closely 
approximate the criteria for the next higher schedular rating 
of 20 percent, as current clinical findings do not show more 
than minimal instability and limitation of motion.  38 C.F.R. 
§ 4.7 (1998).

IV.  Bilateral Hallux Valgus with Bunions.

Service medical records show that the veteran had occasional 
complaints of calluses and blisters on his feet.  During a 
podiatry consultation in July 1979, he was diagnosed to have 
mild, bilateral pes planus.  At the time of his medical 
examination for separation from service, he gave of history 
of foot trouble.  An examiner elaborated that the veteran had 
pain in his left sole with callous formation.

During a VA examination in November 1986, the veteran 
reported that he had always had blistering fungus trouble, 
and hard spots on his feet which became tender if he did not 
use a softening agent on them.  He indicated the symptoms 
were in the first metatarsophalangeal joint of both feet.  On 
examination, he complained of discomfort on the soles of his 
feet when bare on the floor.  However, the examiner did not 
observe a limp.  The veteran could walk on his heels and 
toes.  There was mild hallux valgus which was 20 degrees on 
the left and 15 degrees on the right.  There was full range 
of motion.  The bunions were not acute.  The skin of the feet 
had dry patches and some weight bearing callosities but no 
lesions.  X-rays of the feet were normal.  The examiner 
reported an impression of mild bunions.

The veteran was granted entitlement to service connection for 
bilateral hallux valgus with bunions by the RO's February 
1987 rating decision.  The disorder has been rated zero 
percent disabling since the time of the veteran's separation 
from service.  In evaluating the veteran's foot disorder, the 
RO has utilized Diagnostic Code 5280.  Under that diagnostic 
code, disability from unilateral hallux valgus, if severe, 
and equivalent to amputation of the big toe, is rated 10 
percent disabling.  A 10 percent rating is also assigned for 
unilateral hallux valgus which has been operated with 
resection of the metatarsal head.

During the January 1999 VA examination, the veteran 
complained of deformity of both great toes with the left 
bunion hurting more.  He denied any complaint related to his 
ankles.  On examination, he was able to walk on heels and 
toes without complaints or difficulty.  The examiner noted 
obvious bilateral hallux valgus, more severe on the right.  
The veteran had some tenderness of the left bunion.  Range of 
motion was within normal limits in the ankles.  There were no 
plantar calluses.  There were no vascular skin changes.  The 
veteran's shoes showed even wear.  X-rays of the feet showed 
bilateral hallux valgus deformity, more prominent on the 
left.  No other significant abnormality was noted.

A review of the entire record yields no indication that the 
veteran's disability from bilateral hallux valgus has been 
operated with resection of the metatarsal head.  Nor does the 
medical evidence contained in the claims folder indicate that 
the associated disability is so severe as to be equivalent to 
amputation of the great toe.  During the most recent VA 
examination, there was no clinical finding of functional loss 
attributed to the bilateral hallux valgus deformity.  The 
Board finds that the veteran's disability from bilateral 
hallux valgus deformity is manifested by objective findings 
of tenderness of the left bunion, without metatarsal 
resection, limitation of motion, plantar calluses, or 
vascular skin changes.  The Board concludes that the criteria 
for a rating in excess of zero percent have not been met.

Nor does the veteran's disability picture from bilateral 
hallux valgus deformity more closed approximate the criteria 
for the next higher rating of 10 percent.  The record 
contains no evidence findings that the veteran's great toes 
have been amputated, nor any clinical findings that the 
associated disability is so severe as to be tantamount to 
amputation.

V.  Increased Rating for Hypertension

At the time of the February 1986 VA examination, the veteran 
was described as hypertensive.  Measured while he was 
sitting, recumbent, and standing, his blood pressure measured 
154/90, 150/94, and 154/100 respectively.  An 
electrocardiogram (EKG) was interpreted as within normal 
limits.

The veteran was granted entitlement to service connection for 
hypertension by the RO's April 1986 rating decision.  The 
associated disability was rated zero percent disabling 
utilizing the former Diagnostic Code 7101.  Under that 
diagnostic code, hypertension is rated 10 percent disabling 
when diastolic pressure is predominantly 100 or more.  A 20 
percent rating is assigned for diastolic pressure 
predominantly 110 or more, with definite symptoms.  Where 
diastolic pressure is predominantly 120 or more, with 
moderately severe symptoms, a rating of 40 percent is 
assigned.  A 60 percent evaluation is assigned where 
diastolic pressure is 130 or more with severe symptoms.

Effective in December 1990, the rating for hypertension was 
increased to 10 percent.  The 10 percent rating has remained 
in effect since that time.

Effective January 12, 1998, regulations concerning the 
evaluation of disorders of the cardiovascular system were 
revised.  Under the revised regulations, Diagnostic Code 7101 
provides for a 10 percent rating for hypertension where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more, or; the veteran has a 
history of diastolic pressure of predominantly 100 or more 
and requires continuous medication for control of 
hypertension.  A 20 percent rating is assigned for diastolic 
pressure which is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is assigned for diastolic pressure which is predominantly 120 
or more.  A 60 percent rating is assigned where diastolic 
pressure is predominantly 130 or more.  A note after the 
diagnostic code provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more time on at least three different days.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

The veteran had blood pressure checks periodically during the 
period from April 1995 to December 1998.  The measurements 
were taken at least three times on each occasion.  Every 
measurement showed diastolic pressure below 90 and systolic 
pressure predominantly below 140.

During a VA cardiovascular examination in January 1999, the 
veteran reported that he had been diagnosed with high blood 
pressure in 1988 or 1989.  At that time he was having 
symptoms of headaches and dizziness.  He started taking 
medication in 1991.  Currently he was taking Prinivil and 
hydrochlorothiazide.  He was on a low salt diet.  He denied a 
history of heart problems but reported having chest pain 
three to four times per month.  He also complained of dyspnea 
on exertion and fatigue.  He reported that he could only walk 
a block before becoming tired and out of breath.  On 
examination, his blood pressure was 160/110 and 160/104 
sitting, 160/100 reclining, and 162/104 standing.  A cardiac 
exam revealed a regular rate without murmurs, rubs, or 
gallops.  The point of maximal impulse was not displaced.  
Precordium was not hyperactive.  There was no peripheral 
edema.  Lung were clear to auscultation and percussion 
without rales, rhonchi, or wheezes.  X-rays showed heart size 
and pulmonary vasculature were normal.  The examiner reported 
impressions of hypertension and atypical chest pain.

The Board has reviewed the entire record and finds that the 
neither the former or the revised regulations pertaining to 
rating of cardiovascular disorders is more favorable to the 
veteran.  Based on the consistent readings of diastolic blood 
pressure below 110 and systolic blood pressure below 200, the 
Board concludes that the criteria for a schedular rating in 
excess of 10 percent have not been met.

The Board also concludes that the veteran's disability from 
hypertension does not more closely approximate the criteria 
for the next higher schedular rating of 30 percent, as there 
is no evidence that he has diastolic pressure predominantly 
above 110, or systolic pressure predominantly above 200.


VI.  Increased Rating for COPD

At the time of his medical examination for separation from 
service, the veteran gave a history of shortness of breath.  
An examiner elaborated that the veteran had coughed up blood 
intermittently, with sinusitis and sore throat.  An X-ray 
showed a poorly defined nodular density over the lower left 
lung which reportedly represented a superimposition of rib 
and vascular shadows.  There was no other evidence of 
significant pulmonary disease.  An examiner indicated that 
the veteran's lungs and chest were clinically normal.

During the February 1986 VA examination, pulmonary function 
tests revealed mild, obstructive, ventilatory impairment with 
loss of vital capacity.  There was arterial hypoxemia on room 
air.  In addition, there was metabolic alkalosis with 
relative respiratory alkalosis.  The examiner also suggested 
the possibility of fixed airway obstruction.

The veteran was granted entitlement to service connection for 
mild COPD by the RO's April 1986 rating decision.  The 
associated disability was rated zero percent disabling 
utilizing the former Diagnostic Code 6603 by analogy, as 
previously, COPD did not have its own rating code.  The 
schedule for rating disability of the respiratory system was 
amended effective October 7, 1996.  612 Fed. Reg. 46720-46731 
(1996).  The RO has considered the veteran's disability from 
COPD under both the former and revised rating criteria for 
respiratory disorders.  See Karnas v. Derwinski, supra.  

Under the former Diagnostic Code 6603, mild pulmonary 
emphysema, with evidence of ventilatory impairment on 
pulmonary function test and/or definite dyspnea on prolonged 
exertion is rated 10 percent disabling.  A 30 percent rating 
is assigned for moderate pulmonary emphysema with moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on level surface; or with 
pulmonary function tests consistent with moderate emphysema.  
A 60 percent rating is assigned for severe symptoms, with 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; or with 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests, with marked impairment of health.  
A 100 percent rating is assigned for pronounced, intractable 
and totally incapacitating symptoms such as dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion, with the 
severity of emphysema confirmed by chest X-rays and pulmonary 
function tests.  38 C.F.R. Part 4, Code 6603 (1996).  

Under the revised rating criteria, there is a specific rating 
code for COPD.  Under Diagnostic Code 6604, COPD is rated 
under the same factors as emphysema.  A 10 percent evaluation 
is assigned where forced expiratory volume in one second 
(FEV-1) is in the range from 71 to 80 percent of predicted 
value, or; the ratio of FEV-1 to forced vital capacity (FVC) 
is in the range from 71 through 80 percent, or; diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO(SB)) is in the range from 66 through 85 percent 
of predicted.  A 30 percent rating is assigned where FEV-1 is 
in the range from 56 to 70 percent of predicted value, or; 
the ratio of FEV-1 to FVC is in the range from 56 through 70 
percent, or; diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) is in the 
range from 56 through 65 percent of predicted.  A 60 percent 
rating is assigned where FEV-1 is in the range from 40 
through 55 percent of predicted value, or; the ratio of FEV-1 
to FVC is in the range from 40 through 55 percent, or; 
DLCO(SB) is in the range from 40 through 55 percent of 
predicted; or, maximum oxygen consumption of 15 to 20 
milligrams per kilogram per minute (ml/kg/min) (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; 
DLCO(SB) is less than 40 percent of predicted, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
there is cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; the veteran requires outpatient 
oxygen therapy.  38 C.F.R. § 4.96, Diagnostic Codes 6603, 
6604 (1998).

During a VA general medical examination in November 1993, the 
veteran reported that he currently smoked one-fourth pack of 
cigarettes per day with a prior history of smoking one and 
one-half packs of cigarettes per day.  He denied chronic 
cough but complained of shortness of breath.  Reportedly, he 
was able to walk one mile.  He was not taking any respiratory 
medications.  On examination, his lungs were clear to 
auscultation and percussion, without rales, rhonchi, or 
wheezes.  A pulmonary function test showed FEV-1 as 90 
percent of predicted.  The ratio of FEV-1 to FVS was 97 
percent of predicted.  Blood gases were all within normal 
ranges.

The same examiner who conducted the November 1993 examination 
re-examined the veteran in January 1999.  At that time, the 
veteran reported that he had quit smoking in the summer of 
1998.  He told the examiner that he had previously smoked a 
half of a pack of cigarettes per week for 15 years.  He had 
current complaints of shortness of breath.  He reported that 
he could walk approximately one block.  He stated that he was 
short of breath all the time.  He was not taking any 
respiratory medications.  He denied any history of pneumonia 
or tuberculosis.  Chest X-rays and pulmonary function tests 
were conducted and the results were reviewed by the examiner.  
FEV-1 was 89 percent of predicted and FEV-1/FVC was 101 
percent of predicted.  Diffusion was 80 percent of predicted.  
Arterial blood gases were within normal ranges.  The examiner 
who conducted the pulmonary function test reported that the 
study was normal.  The examiner who conducted the physical 
examination of the veteran did not report a diagnosis 
pertinent to a respiratory disorder.  The same examiner 
reviewed her findings in March 1999.  At that time, she 
reported a diagnosis of past history of chronic obstructive 
pulmonary disease, not shown with current examination.

The Board has reviewed the entire record and finds that 
neither the former or current regulations pertinent to rating 
disability from respiratory disorders is more beneficial to 
the veteran, as his manifestations from mild COPD do not meet 
the criteria for a compensable rating under either rating 
criteria.

As the current clinical findings show normal respiratory 
function, the Board concludes that the veteran's disability 
picture from COPD does not more closely approximate the 
criteria for the next higher schedular rating of 10 percent.

VII.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The original injuries have been 
reviewed and, where appropriate, the functional impairment 
that can be attributed to pain or weakness has been taken 
into account.

The Court has held that pursuant to 38 C.F.R. § 4.40 (1998) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the veteran has significant functional loss of 
his right hand due to contracture of his middle finger.  Fine 
motor skills, such as are required for writing, are markedly 
impaired.  Further, his right hand grip strength was fair to 
poor.  However, the veteran does not have total loss of use 
of his right hand, or involvement of other fingers.  During 
the orthopedic and neurological examinations is January 1999, 
the examiner noted that the veteran was able to take his 
clothing and shoes off and on without limitations or 
difficulties.  The record does not contain findings of 
atrophy, weakness, loose motion, or excess fatigability.  The 
Board finds that the veteran's inability to execute skilled 
movements with his right hand is adequately compensated by 
the 20 percent rating.

Concerning the veteran's right shoulder, if there were no 
objective evidence of pain, the veteran's disability from his 
right shoulder disorder would not be compensable.  The 
clinical evidence in the record shows that the shoulder has 
full range of motion.  There has been no clinical finding - 
on examination or treatment -- of instability, subluxation, 
nonunion, or loose motion.  The examiners have detected no 
swelling, redness, deformity, or atrophy.  However, the 
veteran's complaints of right shoulder pain have been 
objectively demonstrated, by clinical findings of tenderness 
to palpation, particularly at the supraspinatus area of the 
trapezius muscle.  Therefore, the record supports a finding 
that the veteran does have some functional loss due to pain 
on use of his right shoulder.  It is for this reason that the 
compensable rating of 10 percent has been assigned.

Similarly, the Board has assigned a 10 percent rating for the 
veteran's service-connected right knee disability on the 
basis of painful limitation of motion that would not 
otherwise be compensable.  The Board has considered the 
veteran's right knee disorder with an eye toward 
manifestations of instability or subluxation, and finds that 
such symptoms are minimal.  Further, range of motion in the 
knee is nearly full, with discomfort only at the limits of 
motion.  Current findings do not show atrophy, weakness, 
incoordination, or excess fatigability associated with a 
right knee disorder.  The disorder causes only a minimal gait 
disturbance.  The veteran complaint of inability to walk more 
than a block is apparently related to disability from 
hypertension rather than his right knee disorder.

The record contains no clinical findings that the veteran's 
bilateral hallux valgus deformity is manifested by painful 
motion, weakness, atrophy, excess fatigability, loose motion, 
instability, or incoordination.  Consequently, a compensable 
rating is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for each of the disabilities considered in this 
decision, but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for these service-connected 
disabilities.  Nor is it shown that any one of the 
disabilities, by itself, presents such an unusual disability 
picture or otherwise so markedly interferes with the 
veteran's employment as to render impractical the application 
of regular schedular standards.  Rather, for the reasons 
noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

A rating of 20 percent for residuals of right hand fracture 
due to limitation of function of the middle finger and a 
separate 10 percent rating for mild neuropathy are granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A rating of 10 percent for a right knee disorder with mild 
laxity and painful manipulation of the patella is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Increased ratings for fibrositis of the supraspinatus area of 
the right shoulder, bilateral hallux valgus deformity with 
bunions, hypertension, and COPD are denied.


REMAND

The veteran's representative has argued that due process 
considerations warrant remand of the issue of entitlement to 
a TDIU rating if the Board increases the evaluation of any of 
the veteran's service-connected disabilities.  As the Board 
has increased some of the disability evaluations, the Board 
will remand this matter as requested by the veteran's 
representative.

Accordingly, this matter is REMANDED for the following 
action:

1.  After assigning the disability 
evaluations as discussed above, the RO 
should again consider whether the veteran 
is entitled to a TDIU rating.  If the 
percentage requirements of 38 C.F.R. 
§ 4.16(a) are still not met, the RO 
should discuss whether or not submission 
to the Director, Compensation and Pension 
Service, is warranted under 38 C.F.R. 
§ 4.16(b).

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals








